

EXHIBIT 10.1
 
AMENDED AND RESTATED LICENSE AGREEMENT


This Amended and Restated License Agreement (the “Agreement”) is entered into as
of the last date of execution below (the “Effective Date”) by and between
NeoMedia Technologies, Inc. (“NeoMedia”), a Delaware corporation with a
principal place of business at Suite 500, Two Concourse Parkway, Atlanta,
Georgia, 30328 and NeuStar, Inc. (“Neustar”), a Delaware corporation, with a
principal place of business at 46000 Center Oak Plaza, Sterling, VA 20166 (each
a “Party” and collectively the “Parties”). 


RECITALS


WHEREAS, NeoMedia asserts that it is the owner of certain intellectual property
rights concerning  machine-readable code resolution, and that as such, entities
performing campaign management services will require licenses from NeoMedia to
its intellectual property rights in order to interact with a machine-readable
code-related clearinghouse;


WHEREAS, Neustar desires to develop, deploy and administer a machine-readable
code-related registry and clearinghouse;


WHEREAS, NeoMedia desires to grant to Neustar, and Neustar desires to obtain
from NeoMedia, rights to sublicense certain NeoMedia intellectual property
rights concerning machine-readable code resolution, as more particularly set
forth below;


WHEREAS, the Parties desire to share in certain revenues concerning the
licensing of machine-readable code-related intellectual property, regardless of
the source of the licensing;


WHEREAS, the Parties entered into a License Agreement, effective the 2nd day of
October, 2009, which is hereby amended and restated in its entirety.


NOW THEREFORE, in exchange for the consideration and covenants herein, the
receipt and sufficiency of which the Parties hereby acknowledge as follows.


TERMS AND CONDITIONS


1.    INCORPORATION
 
The recitals set forth above are hereby incorporated by reference.
 
2.    DEFINITIONS
 
2.1  “Agreement” means this Amended and Restated License Agreement severally
with respect to each Territory for which Licensed Patents are licensed
hereunder, such that a separate and independent Agreement by and between the
Parties results for each Territory.
 
2.2  “Clearinghouse” means a Code-related system that receives encoded messages
and presents them to a third party for resolution, as more fully set forth in
Section 3 below.
 
2.3  “Code” means a machine-readable symbol (e.g., barcode, alpha-numeric
character strings, linear code, graphic, wired or wireless electronic signal, or
other similar representation or figure).
 
2.4  “Confidential Information” means all information, whether of a technical,
business, financial or any other nature, disclosed in any manner, whether
verbally, electronically, visually or in a written or other tangible form, which
is either identified as confidential or proprietary or which should be
reasonably understood to be confidential or proprietary in nature with respect
to the disclosing Party, an affiliate or a third party.
 
2.5  “Event of Default” means any representation or warranty made by a Party
which was incorrect in any respect when made and that could reasonably be
expected to have a material adverse effect upon the other Party’s ability to
realize the benefits of its bargain or a material breach of this Agreement that
is not cured within thirty (30) days after notice of breach to the breaching
Party.
 
- 1 -

--------------------------------------------------------------------------------


 
2.6  “Field of Use” means a method or system for mobile handsets (or other
devices) to resolve machine-readable codes through scanning (or other
machine-reading methods) in which a mobile phone subscriber is connected to a
Clearinghouse in the Territory. However, the Field of Use is specifically
limited by the claims contained in the Licensed Patents set forth the in
Schedule 1 hereto.  For the avoidance of doubt, the processing of a Code-related
message solely within an enterprise, and which are not processed by a
clearinghouse, shall be deemed outside the Field of Use.
 
2.7  “Governing Authority” means an entity under whose auspices a Code-related
Registry or Clearinghouse is deployed.  If a third party is not a Governing
Authority, then Neustar shall be considered the Governing Authority.
 
2.8  “Intellectual Property” or “IPR” means all patent, copyright, trademark,
trade name, service mark, trade secret and other intellectual property rights,
including applications thereof, arising and/or enforceable under the laws of the
related Territory.
 
2.9  “License Customer” means an entity to which a license or sublicense is
granted to the Licensed Patents.
 
2.10                 “Licensed Collection Revenue” means Revenue that Neustar
collects on behalf of NeoMedia from a NeoMedia Licensed Customer. Such Revenue
may include Revenue for the licensing of NeoMedia IPR (including the Licensed
Patents).  Licensed Collection Revenue shall not in any event include monies
Neustar derives from any other Clearinghouse or Registry-related activities,
including, but not limited to, fees from a Resolution Authority for Neustar’s
development, deployment,  operation,  management, or administration of a
Registry or Clearinghouse, fees Neustar charges its customers for registering a
Code in a Registry, fees Neustar charges its customer for processing
Transactions through a Clearinghouse, fees for ancillary services.
 
2.11                 “Licensed Patents” means with respect to the Territory to
which they pertain, the patent applications and issued patents owned by
NeoMedia, set forth in Schedule 1 hereto, containing claims to any invention(s)
useful in or relating to the Field of Use, together with all related divisional
applications, continuation applications, continuation-in-part applications,
reissues, and reexaminations thereof, and any other future applications or
patents hereafter acquired by NeoMedia, in which claims are directed to the
Field of Use, to the extent they issue during the Term of this Agreement.
 
2.12                 “Licensed Transaction Revenue” means fees collected under
the Licensed Patents for the Field of Use that are based on Revenue associated
with Transactions licensed by Neustar with respect to a Clearinghouse on behalf
of Neustar Sublicense Customers.  Licensed Transaction Revenue shall not in any
event include monies Neustar derives from any other Clearinghouse or
Registry-related activities, including, but not limited to, fees from a
Resolution Authority for Neustar’s development,
deployment,  operation,  management, or administration of a Registry or
Clearinghouse, fees Neustar charges its customers for registering a Code in a
Registry, fees Neustar charges its customer for processing Transactions through
a Clearinghouse, fees for ancillary services.
 
2.13                 “Licensee” means Neustar.
 
2.14                 “Licensor” means NeoMedia.
 
2.15                 “NeoMedia Fee” means the amount of the License Transaction
Revenue remaining after Neustar deducts the Neustar Fee.
 
2.16                 “NeoMedia License Customer” means the License Customers to
whom a license to Licensed Patents is granted by NeoMedia, and which are limited
to those entities set forth in Schedule 2.  Upon a NeoMedia License Customer
ceasing to be a License Customer (i.e., no longer receiving a license from
NeoMedia), such entity shall no longer be deemed a NeoMedia License Customer,
and such entity is not precluded from becoming a Neustar Sublicense Customer or
a (again) a NeoMedia License Customer.
 
- 2 -

--------------------------------------------------------------------------------


 
2.17                 “Neustar Fee” means the compensation due Neustar under and
calculated in accordance with Article 7 below.
 
2.18                 “Neustar Sublicense Customer” means a License Customer to
whom a sublicense to Licensed Patents is granted by Neustar hereunder.
 
2.19                 “Referral Fee” means the fee set forth in Section 8.7 below
for Neustar’s referral to NeoMedia of a customer.
 
2.20                 “Registry” means a Code-related system in which Codes are
associated with Resolution Authorities and related data, as more fully set forth
in Article 3 below.
 
2.21                 “Resolution Authority” means an entity designated in an
associated Registry as having rights to resolve a given code (e.g., campaign
managers), wherever situated.
 
2.22                 “Revenue” means monies actually received as payment or the
equivalent payment value if any form of non-monetary compensation. However,
Revenue shall not, by way of example and not limitation, in any way include and
shall specifically exclude, sales or other similar value added taxes, collection
costs, credit card processing fees, credits, amounts under dispute, and any
monies associated with ancillary services (e.g., connectivity, set-up,
deployment, professional services, etc.) to the extent rendered by Neustar.
 
2.23                  “Territory” means the jurisdictions, including their
territories and possessions, set forth in Schedule 3 hereto.
 
2.24                 “Transaction” means the processing of a Code-related
message in a Clearinghouse.
 
3.    REGISTRY & CLEARINGHOUSE
 
3.1  Intention. Neustar intends to develop, deploy and administer a Registry and
Clearinghouse, whereby on behalf of Resolution Authorities, Code identifiers and
related conditions of use are registered, associated, and communicated.
 
Currently, Neustar envisions that a Registry may perform the following
activities or enable the following functions:
 
·      perform a documentary and referential function for Codes and their
issuing entities
 
·      apply terms and conditions of the Governing Authority to business
policies for registering both Codes and authorities for the use of Codes
 
·      serve as the definitive authority for clearing services for Code
relationships
 
Currently, Neustar envisions that a Clearinghouse may perform the following
activities or enable the following functions:
 
·      receive Code strings from devices
 
·      reference the appropriate Registry to determine Resolution Authority
 
·      forward the Code strings to the applicable Resolution Authority
 
·      receive from the Resolution Authority a content-related response in the
form of a uniform resource identifier, or similar identifier, or content as
specified by the Resolution Authority
 
·      forward that identifier to the requesting device
 
3.2  Administration
 
Neustar shall store all administrative data related to licensing hereunder,
e.g., rates cards, terms of use, policies, types, etc., separate and apart from
other operational systems, including the Registry database(s).
 
- 3 -

--------------------------------------------------------------------------------


 
3.3  Reservations. The development, deployment, operation, management, or
administration of a Registry and/or a Clearinghouse is merely a statement of
intent by Neustar, which intent is dependent on various factors, as well as
Neustar business judgment, in its sole discretion.  Nothing herein shall impose
on Neustar an obligation to develop, deploy or administer a Registry or
Clearinghouse, whether or not dependent on the sublicensing of Licensed
Patents.  Nothing herein prohibits Neustar from sublicensing third party IPR as
part of the Registry or Clearinghouse, provided the resulting deployment does
not violate NeoMedia’s Licensed Patents.
 
3.4  Conflicts.  The Parties acknowledge that Neustar’s development, deployment,
operation, management, or administration of a Registry and/or a Clearinghouse
may be subject to requirements issued by a Governing Authority.  Because those
requirements may conflict with the requirements in this Agreement, the Parties
agree that in such a situation, they will use commercially reasonable efforts to
resolve any such conflict, including by way of amendment to this Agreement, but
only as necessary to resolve the conflict and maintain the benefit of the
bargain between the Parties.
 
3.5  Additional Services.  Nothing herein shall prohibit Neustar from providing,
and it is Neustar’s intention to provide, value-added services not subject to
this Agreement.
 
3.6  Billing & Collection Agent.   For any current or future NeoMedia License
Customer within the Territory, if NeoMedia, solely in its discretion, chooses to
outsource any billing and collection services, NeoMedia shall provide to Neustar
a right of first refusal to provide those services relating to the Field of Use
with respect to that NeoMedia License Customer.  NeoMedia shall provide to
Neustar a copy of the license, pricing and collections terms between NeoMedia
and the NeoMedia License Customer.  Neustar shall review these terms and may, in
its sole discretion, determine whether it wishes to accept an appointment as
NeoMedia’s exclusive billing and collections agent for that NeoMedia License
Customer.  If Neustar accepts in writing such an appointment, then Neustar shall
invoice the NeoMedia License Customer for services relating to the Field of Use
and collect monies, on behalf of NeoMedia, but subject to Article 7.  If Neustar
accepts any such appointment, NeoMedia shall then provide to Neustar any other
relevant compensation provisions in the agreement(s) with each NeoMedia License
Customer.  Revenue collected by Neustar hereunder shall be deemed Licensed
Collection Revenue as provided in Article 7.   Neustar’s performance of billing
and collection activities under this Section are contingent upon full and timely
receipt of the information required to be sent to Neustar (e.g., identity of the
customer and the relevant compensation provisions).  If the compensation
provisions in any agreement between NeoMedia and a NeoMedia License Customer are
either not commercially reasonable or not practicable for Neustar (in its sole
discretion) to implement, then Neustar shall not be under any obligation to
serve as a billing and collections agent under this Section, provided that
Neustar provides NeoMedia with written notice thereof.
 
4.    LICENSES
 
4.1  Grant.  NeoMedia hereby grants to Neustar, as a Clearinghouse and Registry,
the right to sublicense NeoMedia’s Licensed Patents to License Customers in the
Field of Use and Territory, subject to Exhibit B to this Agreement.
 
4.2 Conditional Grant.  It is not considered by the Parties that Neustar’s
development, deployment, operation, management, or administration of a
Clearinghouse or Registry as contemplated herein would require Neustar to obtain
a license to the NeoMedia Licensed Patents.  However, to the extent that it
might require it, NeoMedia shall grant to Neustar a royalty-free license to the
NeoMedia Licensed Patents for the purpose of administering or operating a
Clearinghouse and Registry , as contemplated herein.
 
4.3 Exclusion.  The grant of the licenses under Section 4.1 excludes the right
to use or sublicense NeoMedia’s Campaign Manager and Code Management platforms,
and NeoMedia is not obligated or expected to provide any rights or technical
information on the same, beyond what may be necessary to interface with the
Registry and Clearinghouse.
 
- 4 -

--------------------------------------------------------------------------------


 
4.4 Condition.  Nothing herein requires the licensing or sublicensing of any
rights in the Licensed Patents to the extent that the activities associated with
the NeuStar Clearinghouse would not otherwise read on the claims of such
Licensed Patents absent the licensing or sublicensing of the Licensed Patents
hereunder, or when claims are cancelled or modified, the term of the Licensed
Patent expires, or the Licensed Patents are overturned.
 
4.5 Licensing Restriction.  NeoMedia shall not during the Term license the
Licensed Patents to third parties within the Field of Use, with the sole
exception of, and with respect to, the NeoMedia Licensed Customers set forth in
Schedule 2.
 
5.    OWNERSHIP AND RESPONSIBILITIES
 
5.1 Generally.  As a condition of NeoMedia’s provision of the licenses and other
matters set forth hereunder, Neustar acknowledges NeoMedia’s representation that
all right, title and interest, including Intellectual Property rights, in and to
the Licensed Patents pertaining to the Field of Use, is owned exclusively by
NeoMedia, or its licensors, and are protected by applicable Intellectual
Property laws.
 
5.2 Maintenance & Enforcement. NeoMedia asserts that the Licensed Patents are
necessary to a License Customer’s benefit of a Code-related Registry and
Clearinghouse.  Consequently, the benefit of the bargain set forth in this
Agreement requires the maintenance and enforcement of the Licensed
Patents pertaining to the Field of Use.  NeoMedia shall therefore at all times
during the Term take all steps necessary to maintain and enforce the Licensed
Patents pertaining to the Field of Use.
 
5.3 Notification.  NeoMedia shall inform Neustar if any claims in a Licensed
Patent pertaining to the Field of Use, expire or are cancelled, overturned,
modified, or the subject of a legal, regulatory or administrative challenge,
within fourteen (14) days.  NeoMedia shall also within fourteen (14) days inform
Neustar should NeoMedia acquire or be granted IPR related to the Field of Use,
in which case the Parties shall enter into good faith negotiations for amending
this Agreement, if reasonably necessary, on mutually-agreeable commercial terms,
to include such acquired or granted IPR in the definition of Licensed Patents.
However, NeoMedia shall in no way be obligated to include such IPR in this
Agreement and, should the Parties not modify this Agreement, this shall not
constitute a breach of the Agreement.
 
6.    SUBLICENSE AGREEMENT AND RESTRICTIONS
 
6.1  Sublicense Agreement.  Neustar shall enter into a written agreement with
Neustar Sublicense Customers for the sublicensing of the Licensed Patents
pertaining to the Field of Use.  Neustar shall submit to NeoMedia Neustar’s
sublicensing terms and conditions in Neustar’s written template agreement with
Neustar Sublicense Customers for NeoMedia’s review and consent, which consent
shall not be unreasonably withheld, conditioned or delayed.  If Neustar desires
to modify materially any sublicensing terms and conditions, then Neustar shall
submit those modifications in writing to NeoMedia for review and consent, which
consent shall not be unreasonably withheld, conditioned or
delayed.  Neustar-proposed modifications to sublicensing terms and conditions
shall be deemed accepted by NeoMedia when (a) NeoMedia provides Neustar with
notice of acceptance of such modifications or (b) if NeoMedia fails to provide
written notice to Neustar of its objection, which objections sets forth the
reasons therefor, within fourteen (14) days.  Neustar’s billing and collection
methods are reserved to its sole discretion.  Nothing herein shall be deemed to
require Neustar to commence legal proceedings, to engage a collections agency,
or perform another similar act, all of which is the ultimate obligation of
Neustar.
 
6.2  Restrictions.  Neustar shall include in its written agreements with License
Customers the following restrictions:
 
(a)  The grant of a license to Licensed Patents pertaining to the Field of Use,
is non-transferable, non-sublicensable, and non-exclusive.
 
- 5 -

--------------------------------------------------------------------------------


 
(b)  The Neustar Sublicense Customer’s use of the inventions set forth in claims
in the Licensed Patents is limited to License Customer’s internal business
purposes in interacting with the Clearinghouse and Registry.
 
(c)   NeoMedia is a third-party beneficiary with respect to the sublicense. 
agents harmless from and against any and all liabilities, claims, demands,
expenses (including, without limitation, attorneys’ and professional fees and
other costs of litigation), losses or causes of action (each, a “Liability”)
arising out of or relating in any way to (i) the exercise of any right granted
to Neustar Sublicense Customer pursuant to the License Agreement or (ii) any
breach of the License Agreement by Neustar License Customer, except to the
extent, in each case, that such Liability is caused by the negligence or willful
misconduct by Neustar or NeoMedia, respectively.
 
7.    COMPENSATION
 
Compensation is set forth in Exhibit A.
 
8.    ANCILLARY RESPONSIBILITIES
 
8.1 Accounting. Information concerning licensing, sublicensing and revenues
remains confidential to NeoMedia, Neustar and the particular License Customer to
which a license, sublicense, and/or Transaction pertains. However, NeoMedia’s
use of any data received hereunder shall be limited to its own internal business
uses.  By way of clarification, and not limitation, NeoMedia is not permitted to
disclose any data provided to it under this Agreement, whether customer-specific
or aggregate in nature, to any third party, except as may be permitted or
required under Article 12 below . Neustar shall provide reports to NeoMedia on a
monthly basis in a format agreeable to the Parties.
 
8.2 Audit.  Each Party shall maintain (to the extent possible under this
Agreement) auditable records of revenues, licensing, sublicensing, accounts,
collections, payments, and Control Point Events (as defined below) with respect
to License Customers, and maintain those records for at least three (3)
years.  Upon one (1) month’s prior written notice from a Party, the other Party
shall make such records available to the requesting Party and their designated
professionals including but not limited to Certified Public Accountant,
consultant, or other professional designated by the requesting Party.  The
records shall be made available either electronically and remotely through a
secure interface or at a location controlled by the Party receiving the
request.  Either Party may invoke the audit rights hereunder no more than twice
in any twelve (12) month period.  When an audit is conducted at a Party’s
location, the audit shall be performed only during normal business hours.  All
audits shall be subject to commercially reasonable security and other similar
requirements.  Any audit invoked hereunder shall be limited in scope to all
matters necessary to examine compliance with the terms and conditions related
thereof.  All audits invoked hereunder shall be performed at the requesting
Party’s expense unless the discrepancy in amounts due under this
Agreement  exceeded ten percent (10%), in which case the other party shall pay
the reasonable and customary fees of the designated professionals and the actual
costs of the requesting party and their designated professionals.
 
8.3 Control Point.  If during the Term of this Agreement Neustar deploys a
Registry and Clearinghouse system, then Neustar shall during the Term configure
into such system the ability to enable and disable the clearing of Transactions
if either a Resolution Authority or a License Customer fails to comply with
either (a) policies issued by the Governing Authority, (b) its written agreement
with Neustar, or (c) terms and conditions that Neustar and NeoMedia have agreed
are to be flowed down to Neustar agreements with its Neustar License
Customer.  The policies concerning the enabling and disabling of Transaction
clearing (the “Control Point Policies”) shall be developed and agreed to by the
Parties within four (4) months after the award to Neustar of a contract to
implement a Clearinghouse in the Territory.  Neustar shall prevent Code-related
Transactions that fail to comply with the Control Point Policies.  As part of
the Control Point Policies, Neustar and NeoMedia shall in good faith develop an
escalation process for bringing License Customer’s into compliance with the
Control Point Policy or terminating/suspending the License Customer’s
sublicense.

 
- 6 -

--------------------------------------------------------------------------------

 
 
8.4  Reporting.   During the Term of this Agreement, Neustar will create and
provide to NeoMedia reporting capabilities regarding Licensed Transaction
Revenues consisting of reports setting forth the identity of the License
Customer, frequency of Clearinghouse Transactions for License Customers, type of
License Customer, rate of the Transaction, types/use classes to the extent these
require different pricing treatment (and possibly carrier) over specified
periods.  NeoMedia may request additional reporting capabilities in accordance
with mutually-agreeable terms.  Neustar shall provide to NeoMedia access to a
GUI over a secure connection to allow ad hoc reporting (subject to reasonable
requirements issued by Neustar’s engineering department).  Neustar shall not be
obligated to provide to NeoMedia, and NeoMedia is not entitled to receive (a)
any Codes in a Neustar Registry or Clearinghouse associated with any customer,
or (b) the content or information associated with those Codes unless the codes
or content are required under the scope of audit provisions described in Section
8.2 above.
 
8.5  Sales, Marketing and Cooperation.  The Parties shall cooperate in good
faith with respect to the promotion of licensing of the Licensed Patents in the
context of a Neustar-administered Registry and Clearinghouse.  Neustar shall use
commercially reasonable efforts to promote the licensing of the Licensed
Patents pertaining to the Field of Use, including but not limited to, content on
Web sites, direct sales, trade show appearances, and direct marketing through
e-mail and other electronic means within its control.  NeoMedia shall promptly
and fully provide to Neustar supporting collateral, explanations, value
propositions, and other similar materials.  Within one (1) month after the
Effective Date of this Agreement, the Parties shall develop a schedule for
cooperative events listing at least three events for which the Parties will
cooperate to promote licensing of the Licensed Patents.
 
8.6  Management.  Each Party shall promptly after the Effective Date designate
in writing its business point of contact under this Agreement.  NeoMedia and
Neustar shall jointly perform periodic business reviews to review business
practices and performance.
 
8.7  Referral Fee As of the effective date of this agreement NeoMedia will
communicate to Neustar its current “Sales Prospects”. NeoMedia is not obligated
to update this list of Sales Prospects after the Effective Date of this
Agreement.  If Neustar refers a third party to NeoMedia who is not at the time
of such referral a Sales Prospect of NeoMedia; or has not subsequently become a
Sales Prospect of NeoMedia; or has become a customer of NeoMedia under a written
agreement for services with NeoMedia , and such  third party purchases from
NeoMedia services, such as campaign management services, and that customer
becomes a NeoMedia License Customer, but NeoMedia does not request that Neustar
account for that NeoMedia License Customer through the License Collection
Revenue as described in Section 7, then NeoMedia shall pay to Neustar a Referral
Fee equal to Ten Percent (10%) of monies actually received by NeoMedia as
payment, excluding taxes, late charges, collection costs, credit card processing
fees, credits, and amounts under dispute, in the twenty-four-month period
beginning with the month in which fees are first received by NeoMedia.  If,
however, NeoMedia requests that Neustar serve as a billing and collections agent
with respect to such NeoMedia License Customer, then Neustar is entitled to the
Licensed Collection Revenue  for actions related to performing Clearinghouse
Transactions plus the Referral Fee for monies associated with NeoMedia services
not related to Neustar’s performance of Clearinghouse Transactions;
e.g.,  campaign management, and other services provided by NeoMedia apart from
the licensing of patents.
 
9.    TERM
 
Subject to the limitations in Section 4.1, the Term of this Agreement shall
begin on its Effective Date, and shall continue in full force and effect for
four (4) years thereafter (with any renewals, the “Term”).  If neither Party
provides written notice to the other no later than three (3) months prior to the
expiration of the then-current Term that it does not intend for the Agreement to
renew, then the Agreement shall renew for additional an additional three (3)
year period.  The expiration or termination of the Term shall not affect the
sublicense term granted by Neustar to a Neustar Sublicense Customer.

 
- 7 -

--------------------------------------------------------------------------------

 
 
10.  TERMINATION
 
Either Party may terminate this Agreement, without prejudice to any other remedy
it may have, immediately and without further obligation upon the following with
respect to the Party receiving the termination notice:
 
(a)  an Event of Default;
 
(b)  the making of an assignment for the benefit of creditors;
 
(c)  the filing under any voluntary bankruptcy or insolvency law, under the
reorganization or arrangement provisions of the United States Bankruptcy Code,
or under the provisions of any law of like import, or the appointment of a
trustee or receiver; and
 
(d)  failure of Neustar to deploy into production a Clearinghouse and Registry
within twelve (12) months after the Effective Date.
 
For purposes of item (d) immediately above, deployment into production means the
actual provision of the Clearinghouse and Registry, or an announcement of a
clear and unambiguous intent to provide the Clearinghouse and Registry in an
immediately deployable and usable capability.
 
Termination of this Agreement shall not relieve the Parties from their payment
obligations, confidentiality and intellectual property obligations, including
indemnification thereof, under this Agreement.
 
11.  NON-COMPETITION
 
During the first twelve (12) months of the Term, and provided Neustar has not
committed an Event of Default, NeoMedia shall neither entertain entering nor
actually enter into any collaboration, cooperation, subcontract, teaming,
partnering, licensing, or similar arrangement with any third party for the
purpose of enabling the Field of Use in a system or systems similar to the
Clearinghouse or Registry within the Territory. Nothing contained in this
Article 11, or any other portion of this Agreement, restricts NeoMedia from
licensing its IPR or technology platform to additional NeoMedia License
Customers outside the Field of Use and outside the Territory at any time during
the Term of this Agreement.
 
12.  CONFIDENTIAL INFORMATION
 
12.1                 Confidential Information.  Each Party acknowledges that
they may be furnished with, receive, or otherwise have access to Confidential
Information of the other Party.  Confidential Information excludes any
information that the receiving Party can demonstrate:
 
 
(a) at the time of disclosure, was in the public domain or in the possession of
the receiving Party;
 
 
(b) after disclosure, is published or otherwise becomes part of the public
domain through no fault of the receiving Party;
 
 
(c)  was received after disclosure from a third party who had a lawful right to
disclose such information to the receiving Party without any obligation to
restrict its further use or disclosure;
 
 
(d)  was independently developed by the receiving Party without reference to
Confidential Information of the disclosing Party; or
 
 
(e)  was required to be disclosed to satisfy a legal requirement of a competent
government body (e.g., securities laws or regulations of the U.S. Securities &
Exchange Commission).
 
12.2                 Obligations.  The obligations set forth in this Article 12
with respect to Confidential Information shall survive the expiration or
termination of this Agreement for a period of three (3) years or such longer
period as required by law, regulation, or court order.

 
- 8 -

--------------------------------------------------------------------------------

 
 
(a)  Each Party’s Confidential Information shall remain the property of that
Party.  Each Party shall use at least the same degree of care, but in any event
no less than a reasonable degree of care, to prevent unauthorized disclosure of
Confidential Information as it employs to avoid unauthorized disclosure of its
own Confidential Information of a similar nature.  Except as otherwise permitted
hereunder, the Parties may disclose such information to entities performing
services required hereunder where: (i) use of such entity is authorized
hereunder, (ii) such disclosure is necessary or otherwise naturally occurs in
that entity’s scope of responsibility, and (iii) the entity agrees in writing to
assume the obligations described in this Article 12.  Any disclosure to such
entity shall be under the terms and conditions of this Article 12.
 
(b) Each Party shall take reasonable steps to ensure that its employees comply
with this Article 12.  In the event of any disclosure or loss of, or inability
to account for, any Confidential Information of the disclosing Party, the
receiving Party shall promptly, and at its own expense notify the disclosing
Party in writing, and take such actions as may be necessary and cooperate in all
reasonable respects with the disclosing Party to minimize the violation and any
damage resulting therefrom.
 
(c)  Except as otherwise provided herein, either Party may disclose the terms
and conditions of this Agreement to (i) its directors, officers, employees,
consultants, auditors, accountant, lawyers, subcontractors or agents and (ii)
any other third parties that have expressed a bona fide interest in consummating
a significant financing, merger or acquisition transaction between such third
parties and such Party, (iii) have a reasonable ability (financial and
otherwise) to consummate such transaction; provided that in either case there
exists a nondisclosure agreement that includes within its scope the terms and
conditions of this Article 12 or terms and conditions similar thereto.  Each
Party shall endeavor to delay the disclosure of the terms and conditions of this
Agreement until the status of discussions concerning such transaction warrants
such disclosure.
 
(d)  A Party receiving a request pursuant to Section 12.1(e) above to disclose
Confidential Information shall immediately upon receiving such request, and to
the extent that it may legally do so, advise the disclosing Party promptly and
prior to making such disclosure in order that the disclosing Party may interpose
an objection to such disclosure, take action to assure confidential handling of
the Confidential Information, or take such other action as it deems appropriate
to protect the Confidential Information.
 
12.3                 Trademarks and Press Releases.  Neither Party shall use the
trade names, trademarks, service marks, or other proprietary marks of the other
Party in any advertising, sales presentation, news releases, advertising, or
other promotional or marketing materials without such other Party’s prior
written consent, which shall not be unreasonably withheld.  The Parties shall
issue a joint press release regarding their relationship under this Agreement
and shall cooperate to issue a mutually agreed press release within a reasonable
time after the Effective Date.
 
13.  REPRESENTATIONS & WARRANTY
 
NeoMedia hereby represents and warrants as follows:
 
(a)  it is the rightful owner of the Licensed Patents pertaining to the Field of
Use;
 
(b)  the Licensed Patents pertaining to the Field of Use, are enforceable and
shall remain in full force and effect during the Term (except for the natural
expiration of a patent term);
 
(c)   Schedule 1 sets forth all pending or anticipated claims against the
Licensed Patents pertaining to the Field of Use; e.g., legal, regulatory, or
administrative proceedings directed at cancelling, overturning, or modifying any
of the claims set forth in the Licensed Patents.
 
(d)   at least one claim in each Licensed Patent is directed at practicing the
Field of Use.
 
14.  INDEMNIFICATION
 
Neustar shall indemnify, defend and hold NeoMedia and its directors, officers,
employees and agents harmless from and against any and all liabilities, claims,
demands, expenses (including, without limitation, attorneys’ and professional
fees and other costs of litigation), losses or causes of action (each, a
“Liability”) arising out of or relating in any way to Neustar’s breach of
Articles 3, 4 or 6 of this Agreement, except to the extent, in each case, that
such Liability is caused by the negligence or willful misconduct by NeoMedia.

 
- 9 -

--------------------------------------------------------------------------------

 
 
NeoMedia shall indemnify, defend and hold Neustar and its directors, officers,
employees and agents harmless from and against any and all Liability arising out
of or relating in any way to Neomedia’s breach of Article 4 and Article 5 of
this Agreement, except to the extent, in each case, that such Liability is
caused by the negligence or willful misconduct by Neustar.
 
15.  LIMITATION OF LIABILITY
 
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY LOST PROFITS, LOST
DATA, OR LOST EQUIPMENT, ANY WEBSITE OR NETWORK DOWNTIME, COST OF PROCURING
SUBSTITUTE SERVICES, OR FOR ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL OR OTHER
INDIRECT DAMAGES OF ANY KIND, HOWEVER ARISING, WHICH ARE RELATED TO THIS
AGREEMENT AND THE PROVISION OF LICENSES HEREUNDER, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.    
 
16.  DISPUTE RESOLUTION
 
16.1                 Generally.  Any controversy, claim or dispute arising out
of or relating to this Agreement or the breach thereof, whether such claim is
based on rights, privileges or interests recognized by or based upon statute,
contract, tort, common law or otherwise (“Dispute”) shall be settled as provided
in this Article 16.
 
16.2                 Initial Attempts.  If a Dispute arises, the Parties shall
initially attempt to resolve the Dispute informally, as follows:
 
(a) A Party shall provide written notice of a Dispute (the “Dispute Notice”) to
the other Party which sets forth the nature of the Dispute and the relief
requested.  Upon receipt of such Dispute Notice, the Parties each shall appoint
a designated representative who does not devote substantially all of his or her
time to performance under this Agreement and whose task its shall be to meet for
the purpose of attempting to resolve the Dispute.
 
(b) The designated representatives shall meet as often as the Parties deem
reasonably necessary and shall gather information which the Parties deem to be
appropriate and germane to the Dispute.  The representatives shall discuss the
Dispute and attempt to resolve it without the necessity of any formal
proceeding.
 
(c) A Party may commence arbitration proceedings in accordance with Section 15.3
below upon the earlier to occur of any of the following: (1) the designated
representatives reasonably conclude that an amicable resolution through
continued negotiation of the matter is unlikely; or (2) thirty (30) days after
delivery of the Dispute Notice or such longer period as may be agreed by the
Parties.  No Party may commence arbitration with respect to any Dispute unless
that Party has pursued informal negotiation as provided herein.
 
16.3                 Arbitration.  Any Dispute that cannot be resolved by
informal negotiations as set forth above shall be settled by binding arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect.  The arbitration shall take place in
Washington DC.  The Parties shall share the costs of arbitration equally,
including the fees and expenses of the arbitrator unless the arbitration award
provides otherwise.  Each Party shall bear the cost of preparing and presenting
its case.  The arbitrator shall have no power or authority to make awards or
issue orders of any kind except as expressly permitted by this Agreement, and in
no event shall the arbitrator have the authority to make any award that provides
for punitive or exemplary damages.  The arbitrator shall use all reasonable
means to settle the Dispute with dispatch and shall state his or her opinion in
writing along with his or her reasons for the decision.  The arbitrator’s
decision shall follow the plain meaning of the relevant documents, and shall be
final and binding.  The award may be confirmed and enforced in any court of
competent jurisdiction.

 
- 10 -

--------------------------------------------------------------------------------

 
 
16.4                 Specific Performance. Any Party may seek specific
performance of this Article, and may seek to compel the other Party to comply
with such provisions by petition to any court of general jurisdiction.  The
prevailing Party in any proceeding enforcing such provisions shall be entitled
to the court’s order for payment of reasonable attorneys’ fees and costs in
connection with such proceeding.
 
16.5                 Equitable Relief.  Nothing in this Article 16 shall
preclude any Party from seeking interim or provisional relief concerning the
Dispute, including a temporary restraining order, a preliminary injunction or an
order of attachment, either prior to or during the information dispute
resolution or arbitration.
 
16.6                 Compromise.  All communications, whether oral, written or
electronic, in any negotiation or arbitration pursuant to this Article 16 shall
be treated as confidential and as compromise and settlement negotiations for
purposes of applicable rules of evidence.
 
16.7                 Waiver of Jury Trial.  To the extent applicable, each Party
waives any right it may have to a trial by jury in any legal proceeding arising
from or related to this Agreement.
 
17.  MISCELLANEOUS
 
17.1                 Headings.  The headings and captions used in this Agreement
are for convenience only and not intended to be used as an aid to
interpretation.
 
17.2                 Severability.  The provisions of this Agreement are
severable, and if any part of this Agreement is held to be illegal or
unenforceable, the validity of the remainder of this Agreement shall not be
affected.
 
17.3                 Governing Law.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of New York, USA, without
regard to its conflict of laws principles.  In the event of litigation or any
collection activity arising out of the Services or this Agreement, the
prevailing party shall be awarded its costs and reasonable expert and attorneys’
fees.
 
17.4                 Binding.  This Agreement will be binding upon and inure to
the benefit of the Parties hereto, their respective successors and assigns.
 
17.5                 No Waiver.  Failure by either party to exercise any right
or remedy under this Agreement does not signify acceptance of the event giving
rise to such right or remedy.
 
17.6                 Notices.  Unless otherwise agreed to by the parties, any
notice required or permitted to be given or delivered under this Agreement shall
be given in writing and delivered to the address set forth in this Agreement,
and addressed to the attention of:
 
If to Neustar:
Neustar, Inc.
46000 Center Oak Plaza
Sterling, VA 20166
Attention:  General Counsel
P: (571) 434-5400
F: (571) 434-5735


If to NeoMedia:
NeoMedia Technologies, Inc.
Two Concourse Parkway, Suite 500
Atlanta, GA 30328
Attention: CEO or CFO
P: (678) 638-0460 ext.132
F: (678) 638-0466

 
- 11 -

--------------------------------------------------------------------------------

 
 
17.7                 Assignment.  Neither Party may assign or otherwise
transfer, including by way of merger, acquisition or operation of law, all or
any portion of its rights or obligations under this Agreement without the prior
written consent of the other Party, which consent shall not be unreasonably
conditioned, withheld or delayed, except that either Party may assign this
Agreement upon notice, but without consent, to an Affiliate.  Any assignment or
transfer in violation of this Section shall be void and have no effect.
 
17.8                 Force Majeure.  Except for either party’s payment
obligations hereunder, a party shall be excused from any delay or failure in
performance of their obligations hereunder to the extent caused by reason of any
occurrence or contingency beyond its reasonable control, including but not
limited to, acts of God, earthquake, labor disputes and strikes, riots, acts of
terrorism, war or other unanticipated occurrences or problems, and governmental
requirements (“Force Majeure Events”).
 
17.9                 Entire Agreement.  This Agreement along with any Schedules,
appendices or amendments hereto, represents the entire agreement between
NeoMedia and Neustar with respect to its subject matter, and there are no other
representations, understandings, or agreements between NeoMedia and Neustar
relative to such subject matter.
 
BY SIGNING BELOW, THE INDIVIDUALS EXECUTING THIS AMENDED AND RESTATED LICENSE
AGREEMENT REPRESENT THAT THEY ARE DULY AUTHORIZED TO EXECUTE AND DELIVER THIS
LICENSE AGREEMENT ON BEHALF OF THE PARTY FOR WHICH THEY HAVE SIGNED.
 
NEOMEDIA TECHNOLOGIES, INC.
 
NEUSTAR, INC.
     
By:
/s/ Michael W. Zima
 
By:
/s/ Bradley D. Smith
         
Name:
Michael W. Zima
 
Name:
Bradley D. Smith
         
Title:
Chief Financial Officer
 
Title:
VP Finance & Corporate Controller
         
Date:
January 22, 2010
 
Date:
January 22, 2010
         
Address:
Two Concourse Parkway
 
Address:
46000 Center Oak Plaza
 
Suite 500
   
Sterling, Virginia 20166
 
Atlanta, Georgia 30328
     
Fax:
(678) 638-0466
 
Fax:
703-738-7585
         
E-Mail:
mzima@neom.com
 
E-Mail:
contracts@neustar.biz

 
 
- 12 -

--------------------------------------------------------------------------------

 